Title: From Alexander Hamilton to James McHenry, 6 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N.Y. Jany. 6th. 1800
          
          Inclosed is the arrangemt. of the company officers of the 11th. Regt. which has been approved of, and I have desired Col: Ogden to communicate it to his Officers. The following is an extract of a letter from Colonel Hunewell.
          “I cannot but express my wish that Messrs. Rudberg and Abbott may meet the approbation of the proper Dept. to fill the vacancies of two Lieuts. in my Regt., these Gentlemen are anxious for a decision, that they may make the necessary arrangemts. for the event”—
          With —
           Secy. of War
        